Case 1:18-cv-05780-FB-SMG Document 30 Filed 11/05/19 Page 1 of 1 PageID #: 193
                          CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        November 5, 2019

TIME:                       2:30 p.m.

DOCKET NUMBER(S):           CV 18-5780 (FB)



NAME OF CASE(S):
                            Singh v. Lintech Electric, Inc. et al
FOR PLAINTIFF(S):
                            Silver
FOR DEFENDANT(S):
                            Mizrahi, with Tudor

NEXT CONFERENCE(S):         STATUS CONFERENCE AT
                            2:00 PM ON FEBRUARY 6, 2020
FTR/COURT REPORTER:         N/A

STATUS CONFERENCE RULINGS:

Defendants may conduct a further deposition of plaintiff on or before December 23, 2019.

Because defendants' failure to obtain documents from their accountant in a timely manner
has given rise to their request for this continued deposition, defendants will bear all
associated costs, including the cost of providing plaintiff with a copy of the deposition
transcript.

Plaintiff shall serve his pretrial order portion by January 10, 2020; defendants shall serve
their portion by January 24, 2020, and plaintiff shall file the joint pretrial order with the
Court by January 31, 2020.

THE COURT WILL HOLD A FURTHER CONFERENCE AT 2:00 PM ON FEBRUARY
6, 2020.

Counsel are encouraged to seek a referral to court-annexed mediation if they believe it
might be productive to do so.
